
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7


EDWARDS LIFESCIENCES CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective November 9, 2011)


--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page  

ARTICLE I

 

PURPOSE

    1  

ARTICLE II

 

DEFINITIONS

    1  

2.1

 

Account

    1  

2.2

 

Administrative Committee

    1  

2.3

 

Base Pay

    1  

2.4

 

Beneficiary

    1  

2.5

 

Bonus

    1  

2.6

 

Code

    1  

2.7

 

Company

    1  

2.8

 

Compensation

    1  

2.9

 

Compensation Committee

    2  

2.10

 

Eligible Employee

    2  

2.11

 

Excess Matching Contribution

    2  

2.12

 

401(k) Plan

    2  

2.13

 

Matching Contribution

    2  

2.14

 

Participant

    2  

2.15

 

Plan Year

    2  

2.16

 

Plan Year Account

    2  

2.17

 

Separation from Service

    2  

2.18

 

Specified Employee

    2  

2.19

 

Vesting

    2  

ARTICLE III

 

PARTICIPANT DEFERRALS AND MATCHING CONTRIBUTIONS

    2  

3.1

 

Deferral Elections

    2  



 

(a)    Elections

    2  



 

(b)    Evergreen Elections

    3  



 

(c)    Election Irrevocable

    3  



 

(d)    Late Election

    3  

3.2

 

Deferral Amounts

    3  

3.3

 

Excess Matching Contribution

    3  

ARTICLE IV

 

CREDITING OF ACCOUNTS AND EARNINGS

    4  

4.1

 

Crediting of Accounts

    4  



 

(a)    Participant Contributions

    4  



 

(b)    Excess Matching Contributions

    4  

4.2

 

Earnings

    4  

4.3

 

Account Statements

    4  

4.4

 

Vesting

    4  

ARTICLE V

 

DISTRIBUTIONS

    4  

5.1

 

Distribution of Benefits

    4  



 

(a)    Election

    4  



 

(b)    Timing

    4  



 

(c)    Form

    5  



 

(d)    Subsequent Election

    5  



 

(e)    Death of Participant

    5  



 

(f)    Commencement of Distribution

    5  



 

(g)    Small Benefit Cashout

    5  

5.2

 

Special Distribution Election in 2008

    5  

5.3

 

Effect of Payment

    5  

5.4

 

Taxation of Plan Benefits

    6  

i

--------------------------------------------------------------------------------



 
   
  Page  

5.5

 

Withholding and Payroll Taxes

    6  

5.6

 

Distribution Due to Unforeseeable Emergency

    6  

ARTICLE VI

 

BENEFICIARY DESIGNATION

    6  

6.1

 

Beneficiary Designation

    6  

6.2

 

Amendments to Beneficiary Designation

    6  

6.3

 

No Beneficiary Designation

    6  

ARTICLE VII

 

AMENDMENT AND TERMINATION OF PLAN

    7  

7.1

 

Amendment

    7  

7.2

 

Right to Terminate

    7  

ARTICLE VIII

 

MISCELLANEOUS

    7  

8.1

 

Unfunded Plan

    7  

8.2

 

Nonassignability

    7  

8.3

 

Claims Procedure

    7  

8.4

 

Indemnification

    8  

8.5

 

Not a Contract of Employment

    8  

8.6

 

Protective Provisions

    8  

8.7

 

Governing Law

    8  

8.8

 

Severability

    8  

8.9

 

Successors

    8  

8.10

 

Effect on Benefit Plans

    8  

8.11

 

Compliance with Code Section 409A

    8  

ii

--------------------------------------------------------------------------------






EDWARDS LIFESCIENCES CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective November 9, 2011)


ARTICLE I
PURPOSE


        This Edwards Lifesciences Corporation Deferred Compensation Plan (the
"Plan") is designed to (1) offer selected employees of Edwards Lifesciences
Corporation and its affiliates certain benefits that cannot be provided under
the Edwards Lifesciences Corporation tax-qualified plans and (2) provide
additional opportunities for selected employees to defer compensation. This Plan
became effective on January 1, 2005 for (i) Compensation earned after
December 31, 2004 and deferred pursuant to the provisions of this Plan and
(ii) any Compensation deferred prior to January 1, 2005 under the Edwards
Lifesciences Corporation Executive Option Plan but not vested on or before such
date. This Plan was amended and restated, effective January 1, 2009, to conform
the provisions of the plan document to the applicable requirements of
Section 409A of the Internal Revenue Code, as amended (the "Code") and the
Treasury Regulations issued thereunder. The Plan was amended and restated
effective July 6, 2011 to amend certain provisions to facilitate Plan
administration. The Plan is hereby further amended and restated effective
November 9, 2011 to allow certain additional elections for distribution of a
Participant's Accounts.

        Between January 1, 2005 and December 31, 2008, this Plan has been
operated in accordance with the transitional relief established by the Treasury
Department and the Internal Revenue Service under Section 409A of the Code.

        This Plan is intended to be a plan that is unfunded and maintained by
Edwards Lifesciences Corporation primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA").


ARTICLE II
DEFINITIONS


        2.1   Account means the account maintained under the Plan for each
Participant which is credited with amounts under Article III of the Plan and
adjusted periodically for investment performance under Article IV of the Plan
and distributions or withdrawals in accordance with Article V. To the extent it
considers necessary or appropriate, the Compensation Committee or its delegate
may further divide each such Account into a series of separate subaccounts so
that each category of deferred Compensation or other contribution may be
credited to its own separate subcategories within that particular Account.

        2.2   Administrative Committee means the Administrative Committee as
defined in the 401(k) Plan.

        2.3   Base Pay means the Participant's Base Pay as defined in the 401(k)
Plan.

        2.4   Beneficiary means the Participant's Beneficiary (as defined in
Article VI) designated to receive the Participant's Accounts, if any, from the
Plan, upon the death of the Participant.

        2.5   Bonus means any bonus payable to the Participant under the Edwards
Incentive Plan.

        2.6   Code means the Internal Revenue Code of 1986, as amended.

        2.7   Company means Edwards Lifesciences Corporation.

        2.8   Compensation means Compensation as defined in the 401(k) Plan
without regard to Section 401(a)(17) of the Code.

1

--------------------------------------------------------------------------------



        2.9   Compensation Committee means the Compensation and Governance
Committee of the Board of Directors of the Company. The Compensation Committee
shall have full discretionary authority to administer and interpret the Plan, to
determine eligibility for Plan benefits, to select employees for Plan
participation, to determine the benefit entitlement of each Participant and
Beneficiary hereunder and to correct errors. The Compensation Committee may
delegate one or more of its duties and responsibilities hereunder to the
Administrative Committee, and unless the Compensation Committee expressly
provides to the contrary, any such delegation will carry with it the
Compensation Committee's full discretionary authority with respect to the
delegated duties and responsibilities. In no event, however, shall the
Compensation Committee delegate its authority to select the Eligible Employees
who are to participate in the Plan or its authority to amend or terminate the
Plan pursuant to the provisions of Article VII. Decisions of the Compensation
Committee or the Administrative Committee will be final and binding on all
persons.

        2.10 Eligible Employee means any individual who is employed as a
corporate officer of the Company and who is a U.S. employee or a U.S.
expatriate. In addition, "Eligible Employee" means any other key employee of the
Company or an affiliate who is designated as an Eligible Employee by the Chief
Executive Officer of the Company.

        2.11 Excess Matching Contribution means the difference between the
Matching Contributions allocated to a Participant's 401(k) Plan Account during
the Plan Year and the amount that would have been allocated if the limitations
of Sections 415, 401(k), 402(g) and 401(m) of the Code, as well as the
limitations of Section 401(a)(17) of the Code, were disregarded.

        2.12 401(k) Plan means the Edwards Lifesciences Corporation 401(k)
Savings and Investment Plan.

        2.13 Matching Contribution means the Matching Contribution pursuant to
the 401(k) Plan.

        2.14 Participant means any Eligible Employee who has an Account balance
in the Plan.

        2.15 Plan Year means the calendar year.

        2.16 Plan Year Account means for each Plan Year, that portion of an
Eligible Employee's Account that is attributable to (i) Compensation that would
have been paid in such Plan Year had payment not been deferred under this Plan
and (ii) earnings credited thereto pursuant to Article IV.

        2.17 Separation from Service means separation from service with the
Company and all affiliates within the meaning of Code Section 409A and the
regulations thereunder.

        2.18 Specified Employee means a specified employee as determined under
Code Section 409A pursuant to procedures established by the Compensation
Committee in accordance with the applicable standards of Code Section 409A and
the Treasury Regulations thereunder and applied on a consistent basis for all
non-qualified deferred compensation plans subject to Code Section 409A.

        2.19 Vesting has the same meaning as Vesting in the 401(k) Plan.


ARTICLE III
PARTICIPANT DEFERRALS AND MATCHING CONTRIBUTIONS


        3.1    Deferral Elections.    

        (a)    Elections.    In order to participate in the Plan, an Eligible
Employee must file an appropriate deferral election for that Plan Year. Such
election must be made in writing during the enrollment period established by the
Compensation Committee before the start of the Plan Year in which the
Compensation subject to that election is to be earned in accordance with the
rules and procedures established by the Compensation Committee. However, if an
individual first becomes an Eligible Employee during a Plan Year, that
individual may elect, within thirty (30) days after he

2

--------------------------------------------------------------------------------



or she is first notified that he or she is eligible to participate in the Plan,
to make a deferral election with respect to Compensation earned for services
performed after the election is made.

        (b)    Evergreen Elections.    An election made for a Plan Year shall
remain in effect for subsequent Plan Years until changed or revoked Such
"evergreen" election will become effective on the date such election becomes
irrevocable under Section 3.1(c) below. An evergreen election may be terminated
or modified prospectively with respect to Compensation for which such election
remains revocable under Section 3.1(c) below. A Participant whose election is
cancelled in accordance with Section 5.6 will be required to file a new election
under this Section 3.1 in order to recommence deferrals under the Plan.

        (c)    Election Irrevocable.    A Participant's election will become
irrevocable on December 31 of the year preceding the year in which the
Compensation subject to that election is to be earned. An election filed by an
individual who first becomes an Eligible Employee during a Plan Year will become
irrevocable at the end of the thirty (30)-day election period for such
individual specified in Section 3.1(a) above. An election that has become
irrevocable may not be subsequently revoked, modified or changed, except to the
extent permitted under Code Section 409A and the regulations thereunder.

        (d)    Late Election.    Except to the extent otherwise provided in
Section 3.1(b), if an Eligible Employee does not make a timely election for a
Plan Year, no contributions will be made under the Plan on behalf of that
Eligible Employee with regard to that election for that Plan Year.

        3.2    Deferral Amounts.    A Participant may make a separate election
to defer under the Plan with respect to each of the following amounts of
earnings:

        (a)   A portion of his or her Compensation elected for deferral under
the 401(k) Plan in excess of the annual contribution limit under Sections 401(k)
and 402(g) of the Code.

        (b)   Any whole percentage of his or her Base Pay (with a minimum of
five percent (5%)) in addition to the Base Pay being deferred pursuant to the
Participant's election under Section 3.2(a).

        (c)   Any whole percentage of his or her Bonus earned during the Plan
Year. However, in no event may the Bonus deferred under the Plan, when added to
any Bonus contributed to the 401(k) Plan exceed one hundred percent (100%) of
such Bonus.

The amount of each type of Compensation deferred under the Plan will be the
lesser of (i) the portion or percentage of deferral elected by the Participant
for such type of Compensation (calculated prior to any deductions or
withholdings) or (ii) the amount of such type of Compensation remaining
available after deduction of all applicable income taxes on amounts not subject
to deferral and applicable employment taxes, elective deferrals for 401(k) Plan
or other employee benefit plan contributions and other required reductions
applicable to total Compensation.

        3.3    Excess Matching Contribution.    An Eligible Employee will be
eligible to receive a supplemental matching contribution for a Plan Year equal
to the Eligible Employee's Excess Matching Contribution for that Plan Year.
Notwithstanding the foregoing, any changes in election by the Participant under
the 401(k) Plan shall not increase or decrease either the elective deferrals
under Section 3.2(a) or the Excess Matching Contributions under this Section 3.3
by an amount greater than the limit under Code Section 402(g) in effect for the
year for the Participant, nor shall the Participant's action or inaction cause
Excess Matching Contributions to exceed 100 percent (100%) of the matching
amounts that would be provided under the 401(k) Plan absent any restrictions
that reflect Code limits on qualified plan contributions.

3

--------------------------------------------------------------------------------




ARTICLE IV
CREDITING OF ACCOUNTS AND EARNINGS


        4.1   Crediting of Accounts.

        (a)    Participant Contributions.    Any amounts deferred by a
Participant under Section 3.2 shall be credited to his or her Account on the
last business day of the calendar quarter in which those amounts would otherwise
have been paid to Participant.

        (b)    Excess Matching Contributions.    A Participant's Excess Matching
Contributions, if any, will be credited to his or her Account on the last
business day of the calendar quarter in which the Matching Contribution to which
the Excess Matching Contribution relate would otherwise have been credited to
the 401(k) Plan.

        4.2    Earnings.    Amounts credited to a Participant's Accounts under
the Plan shall be credited with earnings and losses, at periodic intervals
determined by the Compensation Committee, at a rate equal to the actual rate of
return for such period of the investment fund or funds or index or indices or
vehicle or vehicles selected by that Participant (in accordance with procedures
established by the Compensation Committee) from a range of investment vehicles
authorized by the Compensation Committee. The rate of return on investment
vehicles shall be tracked solely for the purpose of computing the amount of
benefits payable from the Participant's Accounts under the Plan. The Company
shall not be obligated to make any actual investment. The available investment
funds shall be subject to change periodically by the Compensation Committee or
delegate thereof.

        4.3    Account Statements.    Account Statements will be generated
effective as of the last day of each calendar quarter and mailed to each
Participant as soon as administratively feasible. Account Statements will
reflect all Account activity during the reporting quarter, including Account
contributions, distributions and earnings credits.

        4.4    Vesting.    Subject to Section 8.1, a Participant shall be 100%
Vested in his or her Account in the Plan at all times.


ARTICLE V
DISTRIBUTIONS


        5.1   Distribution of Benefits.

        (a)    Election.    Each Participant must elect, with respect to each
Plan Year, the time and form in which his or her Plan Year Account and other
Accounts will be distributed. Such election must be made in writing at the same
time the Participant files his or her deferral election for such Plan Year
pursuant to Section 3.1. An election as to time and form of payment may not be
changed, except as expressly provided herein.

        (b)    Timing.    A Participant may elect to have the vested portion of
his or her Accounts distributed as soon as administratively practicable
following one of the following distribution events: (i) the date of the
Participant's Separation from Service, (ii) the date of the Participant's death,
(iii) the date specified by the Participant in his or her election (iv) the
earliest of (i), (ii) or (iii) above, (v) the earlier of (ii) or (iii) above or
(vi) the earlier of (i) or (iii) above. Any specified date for distribution must
be at least 12 months from the beginning of the Plan Year to which that Account
relates. All distributions shall be made or begin on the designated commencement
date or event or as soon as administratively practicable thereafter, but in no
event later than the later of (i) the end of the calendar year in which the
designated commencement date or event occurs or (ii) the fifteenth (15th) day of
the third (3rd) calendar month following the occurrence of such commencement
date or event.

4

--------------------------------------------------------------------------------



        (c)    Form.    For each type of distribution event (Separation from
Service, specified date or death) elected by a Participant for distribution of
his or her Accounts, the Participant may elect to have the vested portion of his
or her Accounts distributed in one of the following forms: (i) a lump sum or
(ii) a series of annual installments, not in excess of fifteen (15). The amount
of each installment will be the remaining balance of the Participant's vested
Accounts divided by the number of installments remaining (including the
installment to be made).

        (d)    Subsequent Election.    A Participant may change the distribution
election in effect for an Account by submitting that change to the Compensation
Committee or its delegate in writing. However, the subsequent election shall
have no force or effect and shall not become effective until the expiration of
the 12-month period measured from the filing date of such election. In addition,
in the case of a distribution on a Separation from Service under option (i) of
5.1(b) or a scheduled distribution to be made pursuant to option (iii) of
5.1(b), such election shall be valid only if (A) such election defers any
distribution for at least 5 years after the date that distribution would have
otherwise been made or commenced in the absence of such subsequent election and,
in the case of a scheduled distribution to be made pursuant to option (iii) of
Section 5.1(b), (B) such election is made at least twelve (12) months before the
date of the first of the scheduled payments. In no event may any change to the
distribution election in effect for the Account result in any acceleration of
the distribution of that Account.

        (e)    Deferred Commencement of Distribution.    Notwithstanding any
provision to the contrary in this Article V or any other article of this Plan,
no distribution in connection with the Separation from Service by a Participant
who is at the time a Specified Employee shall be made or otherwise commence
prior to the earlier of (i) the expiration of the six (6)-month period measured
from the date of such Separation from Service or (ii) the date of the
Participant's death if such delayed commencement is otherwise required in order
to avoid a permitted distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments deferred pursuant to
this Section 5.1 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such deferral) shall be paid in a lump sum
to the Participant, and any remaining payments due under the Plan shall be paid
in accordance with the normal payment dates specified for them herein. During
such deferral period, the Participant's Account shall continue to be subject to
the investment return provisions of Article IV.

        (f)    Small Benefit Cashout.    Should the aggregate present value of
all the remaining unpaid installments due to a Participant who is receiving one
or more installment distributions under the Plan total less than $50,000 then
the Participant will receive lump sum payment of his or her Accounts within
thirty (30) days thereafter.

        5.2    Special Distribution Election in 2008.    Notwithstanding the
limitations and restrictions of Section 5.1(a), Participants may make a special
election to change the time and form of the distribution of one or more of their
Plan Accounts provided the election is made at least 12 months in advance of the
newly elected distribution date. Such election must be made prior to
December 31, 2008 during the period and in accordance with the rules established
by the Compensation Committee. No election under this Section 5.2 shall
(i) change the payment date of any distribution otherwise scheduled to be paid
in 2008 or (ii) cause a payment to be made in 2008 that was otherwise scheduled
for payment in a later year.

        5.3    Effect of Payment.    Payment to the person or trust reasonably
and in good faith determined by the Compensation Committee to be the
Participant's Beneficiary will completely discharge any obligations the Company
may have under the Plan. If a Plan benefit is payable to a minor or a person
declared to be incompetent or to a person the Compensation Committee in good
faith believes to be incompetent or incapable of handling the disposition of
property, the Compensation Committee may direct payment of such Plan benefit to
the guardian, legal representative or person having the care and

5

--------------------------------------------------------------------------------



custody of such minor and such decision by the Compensation Committee is binding
on all parties. The Compensation Committee may initiate reasonable action to
ensure that benefits are properly paid to an appropriate guardian.

        The Compensation Committee may require proof of incompetence, minority,
incapacity or guardianship as it may deem appropriate prior to distribution of
the Plan benefit. Such distribution will completely discharge the Compensation
Committee from all liability with respect to such benefit.

        5.4    Taxation of Plan Benefits.    It is intended that each
Participant will be taxed on amounts credited to him or her under the Plan at
the time such amounts are received, and the provisions of the Plan will be
interpreted consistent with that intention.

        5.5    Withholding and Payroll Taxes.    Edwards will withhold from
payments made hereunder any taxes required to be withheld for the payment of
taxes to the Federal, or any state or local government.

        5.6    Distribution Due to Unforeseeable Emergency.    If a Participant
(a) incurs a severe financial hardship as a result of (i) a sudden and
unexpected illness or accident involving the Participant or his or her spouse or
any dependent (as determined pursuant to Section 152(a) of the Code), (ii) a
casualty loss involving the Participant's property or (iii) other similar
extraordinary and unforeseeable event beyond the Participant's control and
(b) does not have any other resources available, whether through reimbursement
or compensation (by insurance or otherwise), liquidation of existing assets (to
the extent such liquidation would not itself result in financial hardship) or
cessation of deferrals under the Plan, to satisfy such financial emergency, then
the Participant may apply to the Compensation Committee for an immediate
distribution from the vested portion of his or her Account in an amount
necessary to satisfy such financial hardship and the tax liability attributable
to such distribution. The Compensation Committee shall have complete discretion
to accept or reject the request and shall in no event authorize a distribution
in an amount in excess of that reasonably required to meet such financial
hardship and the tax liability attributable to that distribution. In the event a
Participant receives a distribution under this Section 5.6, all deferrals under
the Plan will be suspended for the remainder of the Plan Year. In addition, such
Participant shall be precluded from enrolling in the Plan for the entire Plan
Year beginning January 1 after the request is approved.


ARTICLE VI
BENEFICIARY DESIGNATION


        6.1    Beneficiary Designation.    Each Participant has the right to
designate one or more persons or trusts as the Participant's Beneficiary,
primary as well as secondary, to whom benefits under this Plan will be paid in
the event of the Participant's death prior to complete distribution to the
Participant of the benefits due under the Plan. Each Beneficiary designation
will be in a written form prescribed by the Compensation Committee and will be
effective only when filed with the Compensation Committee during the
Participant's lifetime.

        6.2    Amendments to Beneficiary Designation.    Any Beneficiary
designation may be changed by a Participant without the consent of any
Beneficiary by the filing of a new Beneficiary designation with the Compensation
Committee. Filing a Beneficiary designation as to any benefits available under
the Plan revokes all prior Beneficiary designations effective as of the date
such Beneficiary designation is received by the Compensation Committee. If a
Participant's Accounts are community property, any Beneficiary designation will
be valid or effective only as permitted under applicable law.

        6.3    No Beneficiary Designation.    In the absence of an effective
Beneficiary designation, or if all Beneficiaries predecease the Participant, the
Participant's estate will be the Beneficiary. If a Beneficiary dies after the
Participant and before payment of benefits under this Plan has been completed,
and no secondary Beneficiary has been designated to receive such Beneficiary's
share, the remaining benefits will be payable to the Beneficiary's estate.

6

--------------------------------------------------------------------------------






ARTICLE VII
AMENDMENT AND TERMINATION OF PLAN


        7.1    Amendment.    The Compensation Committee may, subject to
compliance with Code Section 409A and the Treasury Regulations promulgated
thereunder, amend the Plan at any time, except that no amendment will decrease
or restrict the Accounts of Participants and Beneficiaries at the time of the
amendment. Notwithstanding the foregoing, if the Compensation Committee
determines that additional restrictions or limitations must be placed on the
investment vehicles utilized for measuring the return on the amounts credited to
Participant Accounts, the right of Participants to make investment elections
with respect to their Accounts, their ability to make or change distribution
elections, their ability to defer distributions, the commencement date for the
distribution of their benefits and the method of such distribution or their
rights or status as creditors under the Plan in order to avoid current income
taxation of amounts deferred under the Plan, the Compensation Committee may, in
its sole discretion, amend the Plan to impose such restrictions or limitations,
cease deferrals under the Plan and/or defer distribution dates under the Plan.

        7.2    Right to Terminate.    The Compensation Committee may at any time
terminate the Plan, subject to compliance with Code Section 409A and the
Treasury Regulations promulgated thereunder.


ARTICLE VIII
MISCELLANEOUS


        8.1    Unfunded Plan.    This Plan is intended to be an unfunded
retirement plan maintained primarily to provide retirement benefits for a select
group of management or highly compensated employees. All credited amounts are
unfunded, general obligations of the Company. The Plan constitutes a mere
promise by the Company to make payments in the future in accordance with the
terms of the Plan. Participants and Beneficiaries have the status of general
unsecured creditors of the Company. Plan benefits will be paid from the general
assets of the Company and nothing in the Plan will be construed to give any
Participant or any other person rights to any specific assets of the Company,
subject to compliance with Section 409A and the Treasury Regulations promulgated
thereunder.

        8.2    Nonassignability.    Neither a Participant nor any other person
will have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be nonassignable
and nontransferable. No part of the amounts payable will, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant's
or any other person's bankruptcy or insolvency. Nothing contained herein will
preclude the Company from offsetting any amount owed to it by a Participant
against payments to such Participant or his or her Beneficiary to the extent
permitted under Section 409A and the Treasury Regulations promulgated
thereunder.

        8.3    Claims Procedure    If a claim for benefits by a Participant or
his or her beneficiary or beneficiaries (the "applicant") is denied, the
Compensation Committee will furnish the applicant within 90 days after receipt
of such claim (or within 180 days after receipt if the Compensation Committee
notifies the applicant prior to the end of the 90 day period that special
circumstances require an extension of time), a written notice which specifies
the reason for the denial, refers to the pertinent provisions of the Plan on
which the denial is based, describes any additional material or information
necessary for properly completing the claim and explains why such material or
information is necessary, and explains the claim review procedures of this
Section 8.3. If, within 60 days after receipt of such notice, the applicant so
requests in writing, the Compensation Committee will review its earlier
decision. The Compensation Committee's decision on review will be in writing,
and will include specific

7

--------------------------------------------------------------------------------



reasons for the decision, written in a manner calculated to be understood by the
claimant, and will include specific references to the pertinent provisions of
the Plan on which the decision is based. It will be delivered to the claimant
within 60 days after the request for review is received, unless extraordinary
circumstances require a longer period, but in no event more than 120 days after
the request for review is received.

        8.4    Indemnification.    The Company and its Affiliates will indemnify
and hold harmless the Board of Directors, the members of the Compensation
Committee and the Administrative Committee, and employees of the Company and the
affiliates who may be deemed fiduciaries of the Plan, from and against any and
all liabilities, claims, costs and expenses, including attorneys' fees, arising
out of an alleged breach in the performance of their fiduciary duties under the
Plan, other than such liabilities, claims, costs and expenses as may result from
the gross negligence or willful misconduct of such persons. The Company and its
affiliates shall have the right, but not the obligation, to conduct the defense
of such persons in any proceeding to which this Section 8.4 applies.

        8.5    Not a Contract of Employment.    The terms and conditions of this
Plan will not be deemed to constitute a contract of employment between a
Participant and the Company or any affiliates, and neither the Participant nor
the Participant's Beneficiary will have any rights against the Company or any
affiliate except as may otherwise be specifically provided herein. Moreover,
nothing in this Plan is deemed to give a Participant the right to be retained in
the service of his or her employer or to interfere with the right of such
employer to discipline or discharge him or her at any time.

        8.6    Protective Provisions.    A Participant will cooperate with the
Company by furnishing any and all information requested by the Company, in order
to facilitate the payment of benefits hereunder.

        8.7    Governing Law.    The provisions of this Plan will be construed
and interpreted according to the laws of the State of California, to the extent
not preempted by ERISA.

        8.8    Severability.    In the event any provision of the Plan is held
invalid or illegal for any reason, any illegality or invalidity will not affect
the remaining parts of the Plan, but the Plan will be construed and enforced as
if the illegal or invalid provision had never been inserted, and Edwards will
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan, including, but
not by way of limitation, the opportunity to construe and enforce the Plan as if
such illegal and invalid provision had never been inserted herein.

        8.9    Successors.    The provisions of this Plan will bind and inure to
the benefit of the Company, the Participants and Beneficiaries, and their
respective successors, heirs and assigns. The term successors as used herein
will include any corporate or other business entity which, whether by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of Edwards, and successors of any such corporation or other
business entity.

        8.10    Effect on Benefit Plans.    Amounts paid under this Plan, will
not by operation of this Plan be considered to be compensation for the purposes
of any benefit plan maintained by the Company or any affiliate. The treatment of
such amounts under other employee benefit plans will be determined pursuant to
the provisions of such plans.

        8.11    Compliance with Code Section 409A.    This Plan is intended to
comply with the requirements of Code Section 409A. Accordingly, all provisions
herein shall be construed and interpreted to comply with Code Section 409A and
if necessary, any such provision shall be deemed amended to comply with Code
Section 409A and the regulations thereunder.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



EDWARDS LIFESCIENCES CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN (As
Amended and Restated Effective November 9, 2011)
TABLE OF CONTENTS
EDWARDS LIFESCIENCES CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN (As
Amended and Restated Effective November 9, 2011)
ARTICLE I PURPOSE
ARTICLE II DEFINITIONS
ARTICLE III PARTICIPANT DEFERRALS AND MATCHING CONTRIBUTIONS
ARTICLE IV CREDITING OF ACCOUNTS AND EARNINGS
ARTICLE V DISTRIBUTIONS
ARTICLE VI BENEFICIARY DESIGNATION
ARTICLE VII AMENDMENT AND TERMINATION OF PLAN
ARTICLE VIII MISCELLANEOUS
